     5:19-cv-01780-DCC       Date Filed 09/23/20    Entry Number 52      Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF SOUTH CAROLINA
                             ORANGEBURG DIVISION

Jaremy Smith,                         )         Case No. 5:19-cv-01780-DCC
                                      )
                   Plaintiff,         )
                                      )
v.                                    )                     ORDER
                                      )
Cpt. Benjamin Davis, Officer Baskins, )
Officer Cook,                         )
                                      )
                   Defendants.        )
________________________________ )

      This matter is before the Court upon Plaintiff’s complaint alleging violations of his

civil rights pursuant to 42 U.S.C. § 1983. ECF No. 1. In accordance with 28 U.S.C.

§ 636(b) and Local Civil Rule 73.02(B)(2), (D.S.C.), this matter was referred to United

States Magistrate Judge Kaymani D. West for pre-trial proceedings and a Report and

Recommendation (“Report”). On March 6, 2020, Defendants Davis and Baskins filed a

Motion for Summary Judgment. ECF No. 39. On March 10, 2020, this Court issued an

order pursuant to Roseboro v. Garrison, 528 F.2d 309 (4th Cir.1975), advising Plaintiff of

the summary judgment/dismissal procedure and the possible consequences if he failed

to respond adequately.      ECF No. 40.      Despite the explanation of the summary

judgment/dismissal procedure and the possible consequences for failing to respond,

Plaintiff did not respond. On June 5, 2020, the Magistrate Judge directed Plaintiff to

inform the Court whether he wished to pursue his claims and to respond to the Motion by

June 19, 2020. ECF No. 47. The Magistrate Judge again warned Plaintiff that failing to
     5:19-cv-01780-DCC          Date Filed 09/23/20    Entry Number 52      Page 2 of 3




respond could subject his claims to dismissal with prejudice. Plaintiff has not filed any

document in response to the Motion or indicated that he intends to proceed with this

action.

          On June 29, 2020, the Magistrate Judge issued a Report recommending that this

action be dismissed. ECF No. 49. The Magistrate Judge advised the Plaintiff of the

procedures and requirements for filing objections to the Report and the serious

consequences if he failed to do so. He did not file objections to the Report, and the time

to do so has lapsed.

          The Magistrate Judge makes only a recommendation to this Court.                 The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. See Mathews v. Weber, 423 U.S. 261 (1976). The

Court is charged with making a de novo determination of any portion of the Report of the

Magistrate Judge to which a specific objection is made. The Court may accept, reject, or

modify, in whole or in part, the recommendation made by the Magistrate Judge or

recommit the matter to the Magistrate Judge with instructions. See 28 U.S.C. § 636(b).

The Court will review the Report only for clear error in the absence of an objection. See

Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating

that “in the absence of timely filed objection, a district court need not conduct a de novo

review, but instead must only satisfy itself that there is no clear error on the face of the

record in order to accept the recommendation.” (citation omitted)).

          After considering the record in this case, the applicable law, and the Report of the

Magistrate Judge, the Court finds no clear error and agrees with the recommendation of
     5:19-cv-01780-DCC        Date Filed 09/23/20   Entry Number 52   Page 3 of 3




the Magistrate Judge.    Accordingly, this action is DISMISSED with prejudice as to

Defendants Davis and Baskins for failure to prosecute pursuant to Federal Rule of Civil

Procedure 41(b).1 Because service was not timely effected as to Defendant Cook, he is

DISMISSED without prejudice pursuant to Federal Rule of Civil Procedure 4(m).

      IT IS SO ORDERED.

                                                      s/ Donald C. Coggins, Jr.
                                                      United States District Judge
September 23, 2020
Spartanburg, South Carolina




      1
          The Motion for Summary Judgment [39] is found as MOOT.
